                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF NEW YORK
                                CENTRAL ISLIP DIVISION

 In Re:                                             Case No. 8-18-76261-ast

 Lorraine Ozello, aka Lorraine Viola                Chapter 13

 Debtors.                                           Judge Alan S. Trust

                                    CERTIFICATE OF SERVICE

I certify that on May 24, 2021, a copy of the foregoing Notice of Mortgage Payment Change was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Adam C Gomerman, Debtor’s Counsel
          adam@longislandlaws.com

          Marianne DeRosa, Chapter 13 Trustee
          Derosa@ch13mdr.com

          U.S. Trustee, Office of the United States Trustee
          USTPRegion02.LI.ECF@usdoj.gov

I further certify that on May 24, 2021, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Lorraine Ozello, Debtor
          142 Biltmore Boulevard
          Massapequa, NY 11758

 Dated: May 24, 2021                                /s/ D. Anthony Sottile
                                                    D. Anthony Sottile
                                                    Authorized Agent for Creditor
                                                    Sottile & Barile, LLC
                                                    394 Wards Corner Road, Suite 180
                                                    Loveland, OH 45140
                                                    Phone: 513.444.4100
                                                    Email: bankruptcy@sottileandbarile.com
